DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on Application EP18180484.0 and PCT/EP2019/067208. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
5.	Claim limitation “sensor unit” in claim 1 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because, although it uses a generic placeholder (unit) coupled with functional language “being configured to”, the claim further recites sufficient structure to achieve the function (the sensor unit is recited as comprising a motion sensor module which comprises acceleration sensors and gyro sensors).  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyestone et al. (US 2006/0084516 A1).
Regarding claims 1-7, Eyestone discloses
a sports training aid comprising a sensor unit, the sensor unit being configured to be attachable to a user's body or a user's sports implement (IMU 53 attached to golf club – see Fig. 4), and wherein the sensor unit is provided with: 
a motion sensor module (Par’s. 70-73); 
a feedback stimulator or means for wirelessly communicating with a feedback stimulator (transceiver 78 and sounder 76); 
a processor (Par. 73); 
wherein the sports training aid is configured to provide real time feedback related to a motion fault of a studied sports motion performed by the user (detect when user violates swing plane – Par. 79), and 
i) wherein the sensor unit is intended to be attached to a user's body or a user's sports implement at a representative location, the representative location being bound to travel a path representative of the studied sports motion (Fig. 4), and 
ii) wherein the motion sensor module of the sensor unit comprises acceleration sensors (Par. 72) and gyro sensors (Par. 70), and 
iii) wherein the processor of the sensor unit is configured to determine, with the aid of data from the motion sensor module, a still position corresponding to an event wherein the sensor unit is determined to be still (Par’s. 192, 194), and 
iv) wherein the processor is configured to keep track of the movements of the sensor module of the sensor unit relative to the still position (swing path – Par. 83), and 
v) wherein the processor is configured to activate, in real time, the feedback stimulator upon real time detection of a sports motion fault of the studied sports motion of the user as 
	the processor is configured to determine the still position using a method including the following steps: 
calculating repeatedly an acceleration vector based on data from the accelerometer sensors; and
determining that the absolute value of the acceleration vector stays below a predetermined threshold value for a predetermined amount of time (Par’s. 140-141); and
determining that the accelerometer vector holds a steady absolute value equal or close to earth gravity acceleration for the predetermined amount of time (Par. 72) (as per claim 2),
	the processor is configured to determine the still position using a method including the following steps: determining that gyro sensor's readings are confined within certain predefined limit values (Par’s. 140-141) (as per claim 3),
	the predetermined amount of time preferably is in the interval of 0.5 to 2.5 seconds, and even more preferred around 1.9 seconds (two seconds – Par. 159) (as per claim 4),
	the determining of a steady absolute value includes the following step(s): checking that variation in accelerometer vector absolute value is within a predetermined interval preferably within +/- a percentage from earth gravity acceleration (Par’s. 72, 76) (as per claim 5),
	the processor is configured to discard gyro sensor data when determining the still position (rest position determined based solely on accelerometer data – Par. 193) (as per claim 6), and
	the user is an animal (a golfer) (as per claim 7).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uehara (US Patent No. 9,706,962 B1) discloses an apparatus for teaching and algorithms for identifying qualifying movements.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715